
	
		II
		109th CONGRESS
		2d Session
		S. 3974
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Bunning (for himself
			 and Mr. Conrad) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To permit a special amortization deduction for intangible
		  assets acquired from eligible small businesses to take account of the actual
		  economic useful life of such assets and to encourage growth in industries for
		  which intangible assets are an important source of revenue.
	
	
		1.Special amortization
			 deduction for certain intangible property acquired from eligible small
			 businesses after December 31, 2005
			(a)In
			 generalSection 197 of the Internal Revenue Code of 1986
			 (relating to amortization of goodwill and certain other intangibles) is amended
			 by redesignating subsection (g) as subsection (h) and inserting after
			 subsection (f) the following new subsection:
				
					(g)Special
				deduction for certain property acquired from eligible small businesses after
				December 31, 2005
						(1)Special
				deductionIn the case of any amortizable section 197
				intangible—
							(A)the amortization
				deduction provided by subsection (a) for the taxable year in which such
				property is acquired shall include an allowance equal to 100 percent of the
				adjusted basis of the taxpayer’s qualified section 197 intangible property,
				and
							(B)the adjusted
				basis of the qualified section 197 intangible property shall be reduced by the
				amount of such deduction before computing the amount otherwise allowable as an
				amortization deduction under subsection (a) for such taxable year and any
				subsequent taxable year.
							(2)Qualified
				Section 197 intangible propertyFor purposes of this subsection,
				the term qualified section 197 intangible property means any
				amortizable section 197 intangible which is acquired in a transaction (or
				series of transactions) involving the acquisition of assets constituting a
				trade or business or substantial portion thereof from an eligible small
				business (as defined in section 474(c)) after December 31, 2005.
						(3)Limitations
							(A)Maximum dollar
				amountThe aggregate amount of adjusted basis of qualified
				section 197 intangible property which a taxpayer may take into account under
				this subsection for any taxable year shall not exceed $5,000,000 ($2,500,000 in
				the case of a separate return of a married individual (as defined in section
				7703)).
							(B)Allocation of
				dollar amount
								(i)Controlled
				groupFor purposes of applying the dollar limitation under
				subparagraph (A)—
									(I)all component
				members of a controlled group shall be treated as one taxpayer, and
									(II)the Secretary
				shall, under regulations prescribed by him, apportion such dollar limitation
				among the component members of such controlled group.
									For purposes
				of the preceding sentence, the term controlled group has the
				meaning assigned to it by section 1563(a), except that the phrase more
				than 50 percent shall be substituted for the phrase at least 80
				percent each place it appears in section 1563(a)(1).(ii)Partnerships
				and s corporationsIn the case of a partnership, the dollar
				limitation contained in subparagraph (A) shall apply with respect to the
				partnership and with respect to each partner. A similar rule shall apply in the
				case of an S corporation and its shareholders.
								(C)Subsection not
				to apply to trustsThis subsection shall not apply to
				trusts.
							(D)EstatesThe
				benefit of the special deduction provided by this subsection shall be allowed
				to estates in the same manner as in the case of an individual. The allowable
				deduction shall be apportioned between the income beneficiary and the fiduciary
				under regulations prescribed by the Secretary. Any amount so apportioned to a
				beneficiary shall be taken into account for purposes of determining the amount
				allowable as a deduction under this subsection to such
				beneficiary.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2005.
			
